Citation Nr: 1001097	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for PTSD.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from February 1968 to 
September 1969.  The record also indicates that the Veteran 
had unverified periods of active and inactive duty training 
in the Army Reserves, including from 1986 to 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  

In February 2007, the Board denied the Veteran's claim for an 
increased disability rating for PTSD, and the Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (hereinafter the Court).  In September 
2008, the Veteran and VA filed a Joint Motion for Remand, and 
a September 2008 Order of the Court granted the joint motion, 
vacating the Board's decision in part and remanding the case 
for readjudication in compliance with the terms of the joint 
motion.  

In a November 2008 decision, the Board remanded the Veteran's 
claim of entitlement to an initial disability rating in 
excess of 50 percent for PTSD for further examination.  This 
development has now been completed.  Regrettably, as outlined 
below, an additional remand is necessary before appellate 
review may proceed on this matter.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in July 2009 that granted a total 
disability rating based on individual unemployability (TDIU) 
and increased the Veteran's disability rating for PTSD to 70 
percent, effective as of March 12, 2004.  Since the grant of 
TDIU benefits constituted a full grant of the benefits sought 
on appeal, this claim is no longer in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  However, the increased 
disability rating for PTSD did not constitute a full grant of 
the benefits sought on appeal, and this claim is still in 
appellate status.  Id.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was granted service connection for PTSD in an 
April 2004 rating decision.  A 50 percent disability rating 
was assigned, effective as of October 24, 2003.  The Veteran 
appealed this decision, seeking entitlement to an initial 
disability rating in excess of 50 percent.  In a November 
2008 Board decision, the Veteran was granted an earlier 
effective date of February 10, 1993 for his PTSD, and in a 
July 2009 rating decision, the RO assigned a disability 
rating of 50 percent as of this date.  Therefore, the 
Veteran's claim must be construed as entitlement to an 
initial disability rating in excess of 50 percent as of 
February 10, 1993.  

The record contains a document from February 1998 that 
indicates that the Veteran was to receive weekly treatment 
for his PTSD on Wednesdays from 11:00 AM to 12:00 PM.  The 
record does not contain any records relating to this 
treatment.  It was also noted during the Veteran's March 2004 
VA examination that the Veteran attended some group therapy 
sessions between 1995 and 2000.  However, the record does not 
contain any psychiatric treatment records between the October 
1996 and March 2004 VA examinations.  There is also no 
indication that any attempt has been made to obtain these 
records.  Since these records could demonstrate that the 
Veteran is entitled to a disability rating in excess of 50 
percent prior to March 2004, an attempt must be made to 
obtain them and incorporate them into the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to identify 
any psychiatric treatment received between 
1996 and 2004.  The Veteran should be 
asked to provide the name and address of 
the psychiatrists or facilities that 
provided this treatment, as well as the 
dates of treatment.  The RO should attempt 
to obtain any identified treatment records 
and incorporate them into the claims file.  

2. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


